Per Curiam.
— The Plouse of Refuge is not a prison, but a school. Where reformation, and not punishment, is the end, it may indeed be used as a prison for juvenile convicts who would else be committed to a common gaol; and in respect to these, the constitutigM^ ality of the act which incorporated it, stands clear of controi^^^^H It is only in respect of the application of its discipline to suljj^^^V admitted on the order of a courts a magistrate, or the ma-nagcn^Mp the Alms-house, that a doubt is entertained. The object of the charity is reformation, by training its inmates to industry; by imbuing their minds with principles of morality and religion; by-furnishing them with means to earn a living; and, above all, by separating them from the corrupting influence of- improper associates. To this end, may not the natural parents, when unequal to the task of education, or unworthy of it, be superseded by the parens patrice, or common guardian of the community ? It is to be remembered that the public has a paramount, interest in the virtue and knowledge of its members, and that, of strict right, the business of education belongs to it That parents are ordinarily entrusted with it, is because it can seldom be put into better hands.; but where they are incompetent or corrupt, what is there to prevent . the public from withdrawing their faculties, held, as they obviously are, at its sufferance ? The right of parental control is a natural, but not an unalienable one. It is not excepted by the declaration of rights out of the subjects of ordinary legislation; and it consequently remains subject to the ordinary legislative power, which, if wantonly or inconveniently used, would soon be constitutionally restricted, but the competency of which, as the government is constituted, cannot be doubted. As to abridgment of indefeasible rights by confinement of the person, it is no more than what is borne, to a greater or less extent, in every school; and we know of no natural right to exemption from restraints which conduce to an infant’s welfare. Nor is there a doubt of the propriety of their application in the particular instance. The infant has been snatched from a course which must have -ended in confirmed depravity; and, *12not only is the restraint of her person lawful, but it would be an act of extreme cruelty to release her from it.
Remanded.